DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 51 objected to because of the following informalities:  the claim recites, "in any claim 36,".  For purposes of examination claim 51 will be read as, "51. The smoking article or aerosol generating product of claim 36, wherein the filter material of the first filter section has fibers having about 3.0 denier per filament (dpf) to about 10.0 dpf and/or a total denier of from about 12,000 to about 40,000.".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitations, “a smoking article”, “aerosol generating product”, and “a filter”.  However, claim 36 depends from claim 35 which also recites “a smoking article”, 
Claim 36 should be amended to:  A smoking article or aerosol generating product comprising the filter as claimed in claim 35.
Claims 37-54 are rejected insomuch as they depend on claim 36.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 35-38, 40-49, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  WO 2016092283 A1 (hereinafter KALJURA), US 20170360084 A1 relied on for citations.
Regarding claims 35 and 36, KALJURA discloses a smoking article includes a filter arrangement comprising a first filter section and a second filter section (abstract).  KALJURA discloses a filter arrangement comprising a first filter section (Fig. 1, first filter section 12, ¶34) and a second filter section (Fig. 1, second filter section 14, ¶34), the second filter section being located downstream of the first filter section (¶34); and a ventilation arrangement (Fig. 1, ventilation arrangement 17, ¶34) configured to provide a user controllable level of ventilation into the first filter section; wherein a resistance to gaseous flow through the length of the second filter section is lower than a resistance to gaseous flow through the length of the first filter section (¶35); and the first filter section comprising filter material and one or more capsules comprising additive (¶107).
Regarding claim 37, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the first filter section has a first tow weight of fibrous filtration material, and the second filter section has a second tow weight of fibrous filtration material; and the second tow weight of fibrous filtration material is lower than the first tow weight of fibrous material (Claim 2, ¶4).
Regarding claim 38, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the pressure drop per unit length of the first filter section is more than 5 mmH2O/mm, and the pressure drop per unit length of the second filter section is less than 5 mmH2O/mm (¶49-¶50).
Regarding claim 40, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the first filter section is formed from a first homogenous filtration material, and the second filter section is formed from a second homogenous filtration material (¶6, ¶41).
Regarding claim 41, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the second filter section is separate from the first filter section, and/or moveable relative to the first filter section to control the ventilation into the first filter section (¶7).
Regarding claim 42, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses further comprising a sleeve (Fig. 1, sleeve 13, ¶37) configured to move relative to the first filter section, wherein: (a) the second filter section is fixed within the sleeve, and the level of ventilation is varied by altering a position of the sleeve relative to the first filter section, and/or (b) the sleeve is rotatable with respect to the first filter section, and the level of ventilation is varied by altering an angular position of the sleeve relative to the first filter section (¶37).
Regarding claim 43, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the first filter section has a length of 5 to 25 mm (¶10), the second filter section has a length of 5 to 25 mm (¶10), and/or the ventilation arrangement provides ventilating air at 6 to 35 mm from a mouth end of the smoking article (¶10).
Regarding claim 44, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the first and second filter sections comprise tow filaments, and the first filter section differs from the second filter section by one or more of: tow weight, number of tow filaments in unit volume, cross-section of tow filaments and degree of crimping (¶11, ¶55).
Regarding claim 45, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the second filter section comprises at least one air passage extending longitudinally through the length thereof (Fig. 3, air passage 28, ¶63).
Regarding claim 46, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the air passage has a diameter of between 1 and 7 mm (¶65).
Regarding claim 47, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the second filter section comprises fibrous filtration material formed having an annular cross section (¶14).
Regarding claim 48, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the second filter section comprises a tube of fibrous filtration material and the air passage extends along a central longitudinal axis through the length of the second filter section (¶15).
Regarding claim 49, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the capsule or capsules contain flavourants (¶107).
Regarding claim 53, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further discloses wherein the circumference of the filter material of the first filter section is from about 14 mm to about 28 mm, from about 16 mm to about 18 mm, from about 19 mm to about 22 mm, or from about 23 mm to about 25 mm (¶30-¶32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over KALJURA.
Regarding claim 39, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA further teaches wherein the resistance to gaseous flow through the second filter section is more than 15 times lower than the resistance to gaseous flow through the first filter section (¶53).  A prima facie case of obviousness exists Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 50-52, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over KALJURA as applied to claim 36 above in view of US 20050066980 A1 (hereinafter CROOKS).
Regarding claim 50, KALJURA discloses the smoking article or aerosol generating product of claim 49 as discussed above.  KALJURA does not explicitly disclose wherein the flavourant is liquid.
CROOKS teaches a filter element with a compartment filled with adsorbents containing a breakable capsule (abstract).  CROOKS teaches that a breakable capsule (Fig. 10, breakable capsule 54, ¶70) comprises an outer gelatin shell and an inner liquid composition that includes a flavoring agent (¶14).  The smoker may selectively rupture the capsule in order to release the flavoring agent (¶70).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KALJURA to provide a liquid flavoring agent as taught in CROOKS.  A person of ordinary skill in the art would obviously use a liquid flavoring agent inside a breakable capsule.  Doing so would allow the smoker to selectively rupture the capsule and release the flavor (¶70).
Regarding claim 51, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA does not explicitly disclose wherein the filter material of the first filter section has fibers having about 3.0 denier per filament (dpf) to about 10.0 dpf and/or a total denier of from about 12,000 to about 40,000.
CROOKS teaches a filter element with a compartment filled with adsorbents containing a breakable capsule (abstract).  CROOKS teaches that the filter material is fibrous and removes with a particulate removal efficiency (¶84).  CROOKS teaches that the exemplary filter materials with filtration efficiency have a range of 1.8 to 10 denier per filament.  CROOKS further teaches the total denier of an example is 35,000 (¶91).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KALJURA to provide wherein the filter material of the first filter section has fibers having about 3.0 denier per filament (dpf) to about 10.0 dpf and/or a total denier of from about 12,000 to about 40,000 as taught in CROOKS.  A person of ordinary skill in the art would obviously select filter materials within the denier ranges of the instant application.  Doing so would achieve particulate removal efficiency (¶84).  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 52, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA does not explicitly disclose wherein the pressure drop of the first filter section, before the capsule is burst, is from about 85 mm/Wg to about 100 mm/Wg.
CROOKS teaches preferred cigarettes exhibit desirable resistance to draw (¶31).  CROOKS teaches that the desirable resistance to draw is between 50 and 200 mm water pressure drop.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KALJURA to provide wherein the pressure drop of the first filter section, before the capsule is burst, is from about 85 mm/Wg to about 100 mm/Wg as taught in CROOKS.  A person of ordinary skill in the art would obviously select filter materials within the denier ranges of the instant application.  Doing so would achieve a desired resistance to draw (¶31).  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 54, KALJURA discloses the smoking article or aerosol generating product of claim 36 as discussed above.  KALJURA does not explicitly disclose wherein the capsules: (a) have a burst strength of from about 14 N to about 18 N; (b) have a diameter of from about 2.8 mm to about 3.0 mm; or (c) are spherical and have a diameter of from about 2.7 mm to about 3.1 mm.
CROOKS teaches that the smoker may rupture the capsule at any time to release the contents sealed therein (¶72).  CROOKS teaches that the capsules have a diameter ranging from 1 mm to 6 mm (¶74).  CROOKS teaches that the capsule is spherical in shape (¶75).  CROOKS teaches that the capsule is made of a gelatin outer shell (¶14).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KALJURA to provide spherical  capsule with a diameter ranging from 1 mm to 6 mm as taught in CROOKS.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726